internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp - plr-162900-02 date date legend parent corp state x date date cla sec_1 stock cla sec_2 stock cla sec_3 stock z dear this letter responds to your ruling_request letter dated date requesting a ruling on a certain federal_income_tax consequence of a proposed transaction summary of facts corp is a state x for-profit corporation that was incorporated on date the first taxable_year of corp ended on date parent an organization exempt from federal income_taxation under sec_501 of the internal_revenue_code owns all the cla sec_2 stock of corp and the majority of the cla sec_1 stock of corp various other shareholders the minority shareholders own the remainder of the cla sec_1 stock of corp z owns cla sec_3 stock of corp parent wishes to purchase the corp stock held by the minority shareholders and z and then convert corp from a for-profit corporation to a nonprofit corporation under state x law the following transactions are proposed or have recently been consummated i parent created acquisition sub as its wholly owned subsidiary ii acquisition sub purchased the cla sec_3 stock of corp owned by z iii parent converted its cla sec_2 stock of corp to cla sec_1 stock and then contributed all of its cla sec_1 stock of corp to acquisition sub iv acquisition sub converted the cla sec_3 stock of corp into cla sec_1 stock v acquisition sub will merge downstream into corp in the merger the remaining minority shareholders will receive cash for their cla sec_1 stock in corp and corp will be a wholly-owned subsidiary of parent vi corp will cancel all shares of its stock and amend and restate its articles of incorporation so that it can qualify for tax-exempt status under sec_501 corp represents that a corp has no plan or intention to dispose_of its assets other than in the ordinary course of its business and investment operations b the proposed amendment of corp’s certificate of incorporation will not result in the formation of a new legal entity under applicable state x law c the proposed amendment of corp’s certificate of incorporation will not result in a liquidation or dissolution of corp nor will it result in the transfer or disposition of the assets of corp under applicable state x law d following the transactions described above which will occur prior to the date that is three years after date corp will qualify as an organization exempt from federal_income_tax under sec_501 and sec_501 a request for recognition of tax-exempt status under sec_501 will be timely filed by corp law sec_1_337_d_-4 of the income_tax regulations provides that if a taxable corporation transfers all or substantially_all of its assets to a tax-exempt_entity the taxable corporation must recognize gain_or_loss immediately before the transfer as if the assets transferred were sold at their fair_market_value under sec_1_337_d_-4 a taxable corporation’s change in status to a tax-exempt_entity will be treated as if it transferred all of its assets to a tax-exempt_entity immediately before the change in status becomes effective in a transaction in which sec_1_337_d_-4 applies the change in status rule sec_1_337_d_-4 provides an exception from the change in status rule for a newly formed corporation that is tax-exempt under sec_501 other than an organization described in sec_501 within three taxable years from the end of the taxable_year in which it was formed under sec_1_337_d_-4 an organization is deemed to have tax-exempt status within that three-year period if it files an application_for recognition of exemption with the irs within that period and the application results in a determination or final adjudication that the organization is tax-exempt during any part of that period ruling based solely on the information submitted we rule that taxpayer is a corporation described in sec_1_337_d_-4 provided that taxpayer applies for tax-exempt status with the irs within three years from date and that application results in corp obtaining tax-exempt status during any time within three years from date accordingly subject_to the proviso in the preceding sentence upon the change_of taxpayer to a tax-exempt_entity taxpayer will not be treated pursuant to sec_1 d - a and d -4 a as if it transferred all of its assets in a taxable transaction caveats we express no opinion on a the federal_income_tax consequences if any of transactions i through v above we also express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely lisa a fuller assistant to the chief branch office of associate chief_counsel corporate cc cc cc
